Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-130133, filed on 07/12/2019 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Sung-Hoon Kim on 01/28/2022.

The claims of application has been amended as follows: 
In claim 3, line 3, the limitation “a front end of the rear-end communication groove” has been amended to read -- the front end of the rear-end communication groove --.
In claim 3, line 5, the limitation “a rear end of the front-end communication groove” has been amended to read -- the rear end of the front-end communication groove --.
In claim 3, line 6, the limitation “a state” has been amended to read -- the state --.
In claim 3, line 6, the limitation “a rearmost position” has been amended to read -- the rearmost position --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 3 are allowed.
Claim 2 was cancelled by the applicant in the amendments filed on 01/18/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a tensioner having the particular structure recited within independent claim 1. That is, a tensioner comprising an oil supply path configured to communicate oil from outside of a tensioner body to an oil reservoir chamber formed inside a plunger hole of a cylindrical plunger; the oil supply path including a tensioner body oil supply hole extending through the tensioner body, a plunger oil supply hole extending through the cylindrical plunger, and an oil supply space formed oil supply space formed by a front-end communication groove on the inner circumferential surface of the plunger bore and a rear-end communication groove on the outer circumferential surface of the cylindrical plunger; the tensioner body oil supply hole, the plunger oil supply hole, the front-end communication groove, and the rear-end communication groove, all dimensioned and arranged along the respective plunger bore and the cylindrical plunger in a manner that results in La < Lb and La < Lc when the cylindrical plunger is pushed to a rearmost position within the plunger bore; wherein, ‘La’ defines a length between the rear end of the front-end communication groove and the front end of the rear-end communication groove in the protruding direction, ‘Lb’ defines a length between the rear end of the front-end communication groove and the rear end of an opening edge of the plunger oil supply hole in the protruding direction, and ‘Lc’ defines a length between the front end of the rear-end communication groove and the front end of the opening edge of the tensioner body oil supply hole in the protruding. 
As set forth in the precious office action (dated 12/10/2021), Kurematsu et al. (U.S. PGPUB 2015/0267789A1) in view of Kurematsu et al. (U.S. PGPUB 2015/0292602A1) can propose a modified tensioner that is somewhat similar to applicant’s claimed invention. Where said modified tensioner includes an oil supply path formed by a tensioner body oil supply hole, a plunger oil supply hole, and an oil supply space (which connects the tensioner body oil supply hole with the plunger oil supply hole) formed by a front-end communication groove provided on the inner circumferential surface of the plunger bore of the tensioner body and a rear-end communication groove provided on the outer circumferential surface of the cylindrical plunger. However, as further note in the previous office action (dated 12/10/2021), Kurematsu-789, 
Accordingly, the tensioner claimed by the applicant within claims 1 and 3 is determined to be allowable over prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.